Title: The American Commissioners’ Interview on January 8 with Gérard: Four Documents, 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: 


This meeting, in Deane’s quarters in Paris at six in the evening of January 8, was the commissioners’ reward for all the frustrations of the previous year. Vergennes had announced to them on December 12 that France was ready to negotiate, but three weeks of silence followed while the court attempted to secure Spanish participation. Then, when Madrid made clear that it had no intention of co-operating in the immediate future, Versailles decided to act alone: on January 7 the King in council approved the resumption of negotiations. This was the news that Gérard, as agent for Maurepas and Vergennes, announced to the Americans. Two accounts of the meeting survive. The longer one is Gérard’s report the next day to his superiors; the shorter is in Arthur Lee’s diary. We print the former, and indicate in footnotes where Lee’s version substantially amplifies or diverges from it.
These two reports are only a part of the record. From the French point of view the crux of the meeting was two questions that Gérard put: What guarantees from the court would make the commissioners turn a deaf ear to any British offer that fell short of complete political and commercial independence? What guarantees would, in their opinion, have the same effect upon Congress and the American people? These questions needed thought, and Gérard withdrew to let the Americans discuss them. He returned to find that Franklin had replied to the first and secured his colleagues’ agreement, but that they could not agree about the second. The Frenchman then took with him their own answer about guarantees, and three days later they gave him what they thought would be the answer from Congress.
In presenting this material we have violated strict chronology. Gérard’s report of the conference was written on the 9th. The first question that he asked, and the answer to it, Franklin wrote down at the meeting itself, as he did the second question and his draft of an answer; hence these were on the 8th. The redrafting of the second question and answer may have been done at any time before they were delivered on the 11th. But to separate these documents by date, when they were all products of the same meeting, would be highly artificial.
 
I. Gérard’s Report of the Interview

   
   AD: Archives du Ministère des affaires étrangères


A Versailles, le 9. Janvier 1778
Mr. le C. de Maurepas et M. le C. de Vergennes ayant bien voulu me charger d’annoncer aux deputés Americains les resolutions que le Roi a prises en adoptant le memoire destiné pour l’Espagne, j’invitai M. Deane à se rendre à Versailles.
Je le presentis en termes generaux et il me declara qu’il ne pouvoit recevoir aucune ouverture formelle qu’en presence de ses Collegues. Il me parla avec beacoup d’inquietude de la conduite de M. Hutton et m’avoua que M. le Docteur franklin usoit de reticence à cet egard. Je formai mon plan d’après ces notions. Je confiai à M. deane que d’après nos entretiens precedens je pourrois etre chargé d’annoncer la confection d’un traité mais que je le priois de n’en pas prevenir ses collegues. La confiance que cet Deputé me marque m’a paru exiger cette confidence prealable et sa conduite l’a justifiée. Nous primes heure pour hier soir à six heures dans la Maison de M. Deane à Paris.
Les trois Deputés s’y trouvant rassemblés on parla de nouvelles et j’essayai vainement d’amener M. franklin à me parler de M. Hutton.
J’entamai la conference en annonçant que j’étois chargé d’un message qui commenceroit à realiser les esperances et les assurances que le Roi et son ministere leur avoit fait donner et qui avoit fait l’objet de l’expedition du frere de M. Deane; mais que dans une circonstance aussi importante les raisons de plus d’une espece que Sa M[ajesté] avoit que le secret le plus absolu fut gardé, je devois avant tout les prier de vouloir bien promettre que quelle que fût l’issue de notre conference et de toute la négociation, ils ne feroient confidence à qui que ce fut de mon message et qu’ils n’en feroient aucune sorte d’usage que de l’aveu prealable du Ministere et de la maniere qui seroit concerté avec lui, surtout relativement aux epoques graduelles de la conduite que S.M. pourroit tenir. J’appuyai cette demande des motifs publics et sensibles qui rendoient le secret indispensable, ainsi que des considerations particulieres que S.M. pouvoit avoir pour desirer cet engagement.
Les trois Deputés garderent quelques instans le silence; Le D. franklin le rompit le premier en disant avec humeur qu’il etoit bien etonnant que des choses qui devoient demeurer ignorees se soyent divulguées; mais qu’on n’avoit aucun reproche à leur faire; M. Lée poursuivit le discours en disant qu’ils se flattoient d’avoir justiffié leur caractere moral.
Je repondis en faisant l’eloge des trois Deputés, et que ma demande etoit la preuve la plus forte de confiance, puisque leur promesse seroit superflue dès que nous les soupconnerions de vouloir la violer. On me laissa encore perorer dans ce sens, M. deane appuyant quelquefois mes raisonnemens et je revins a etablir formellement ma proposition. M. franklin me dit enfin je le promets; M. Lée et M. Deane repeterent la meme formule. Dans la defiance où l’on estoit des dispositions du Docteur, je crois avoir gagné un point interressant.
Alors je leur declarai que pouvant leur parler maintenant sans reserve je leur annonçois que le Roi persuadé desormais que les Etats unis sont resolus de maintenir leur independance, s’etoit determiné à concourrir efficacement à la maintenir et à la faire etablir solidement, que la maturité meme que S.M. avoit apporté à cette resolution, garantissoit la sincerité de ses dispositions, et la fermeté qu’elle apporteroit à l’execution de ses resolutions; qu’elles etoient exemtes de toute vue d’ambition et d’aggrandissement; qu’elle ne vouloit qu’operer irrevocablement et complettement l’independance des Etats unis, qu’elle y trouveroit l’interret essentiel d’affoiblir son ennemi naturel et que cet interret sensible et permanent rendroit desormais la cause des americains commune à la france; que S.M. ne pouvoit encore prendre ni annoncer un parti decisif qui dependoit de combinaisons qui lui etoient personnelles et d’objets sur lesquels Elle ne pouvoit se concerter avec les Deputés; mais que j’espérois que les assurances articulées et positives que j’étois autorisé à leur donner opereroit la confiance la plus certaine dans les sentimens de Sa M. et dans les dispositions de son ministere; que j’attendais en consequence que les Deputés ouvriroient desormais leur pensée sans reserve, qu’il faloit dans le moment actuel considerer dans ce systeme deux choses qui pouroient etre distinctes: la première les moyens decisifs pour terminer cette grande querelle, dont l’examen et l’emploi exigeroient du tems et dependroient des evenemens; et la seconde, la necessité de prevenir immediatement l’effet de toutes les embuches et de toutes les manoeuvres que l’Angleterre employe pour seduire les Deputés et peutestre le Congrés par l’apas d’une fausse tranquilité et d’une independance tronquée ou precaire, qu’il ne faloit pas s’y tromper, que l’angleterre sentoit [sentant] que les americains etoient veritablement en possession de leur independance, s’ efforceroit a en laisser subsister le simulacre et qu’elle se borneroit peutetre à des avantages exclusifs de commerce; mais qu’il lui suffiroit de conserver un fil quelconque de dependance et d’obligation pour mettre dans la suite la liberté et la tranquilité des Colonies en danger; qu’il ne faloit pas se dissimuler et que les gens les plus clairvoyans avoient senti dès le commencement des troubles, que c’etoit une guerre de commerce et que le moindre avantage conservé à la metropole decideroit la contestation en sa faveur. J’ajoutai que si les Deputés etoient aussi persuadés que nous de ces verités, il faloit chercher un remede prompt et efficace, et prevenir les progrès et le succès de ces negotiations frauduleuses et terminer les defiances et les incertitudes reciproques; que l’objet principal de ma mission etoit d’examiner avec les Deputés ce que la circonstance pouvoit exiger; que le Roi etoit resolu de faire ce qui etoit necessaire pour remplir ce but mais que S.M. ne vouloit dans ce moment actuel faire que ce que d’un commun accord seroit jugé indispensable, n’ayant pas voulu se determiner sans avoir consulté les lumieres et les desirs des Deputés.
M. franklin reprit brievement mon discours et parla dans un sens qui supposoit une guerre immediate.
Des que je le vis s’appesantir sur cette idée je l’arretai et lui declarai que la Declaration immediate de la guerre n’entroit point dans le systeme actuel du Roi et que parmi les moyens que nous cherchions celle-ci devoit avoir une exclusion absolue; ce n’est pas, ajoutai-je, que S.M. se refuse a faire la guerre pour vos interrets; elle est meme dans l’attente que la guerre resultera de ses liaisons avec vous, mais elle tentera peutetre d’affermir votre independance sans recourir a ce dernier moyen et il ne faut par consequent pas etablir pour premier objet de concert, ce qui ne peut dans l’ordre naturel des choses en etre que la consequence. J’invitai le Docteur a s’expliquer d’apres ce point de vue et je crus devoir le presser en lui disant, que l’objet le plus instant dependoit d’eux, Deputés, puisqu’il s’agissoit de savoir ce qu’ils trouveroient en citoyens zelés et eclairés suffisant pour rejetter toute proposition de l’angleterre, qui ne porteroit pas l’aveu de l’independance pleine et absolue tant pour la politique que pour le commerce et que ma seconde question etoit ce qu’ils jugeroient egalement necessaire pour produire le même effet sur le congrès et sur les peuples d’amerique.
M. Franklin parla encore de guerre et dit ensuite que mes deux questions presentoient de grandes difficultes qui demanderoient du tems à resoudre et il voulut me remettre à un autre jour pour recevoir sa reponse. Je lui dis que je ne savois pas quand je pourrois revenir, mais qu’il me sembloit qu’au moins il pourroit me repondre sur leurs dispositions personnelles; la maniere dont il cherchoit à eluder et à differer et sa reticence sur les demarches de M. Hutton m’engagerent à insister ainsi et M. Deane m’encouragea d’un coup d’oeil. Il prit meme la parole et dit à M. Franklin que s’il vouloit me parler en particulier avant de s’expliquer, il alloit lui en laisser la liberté et il s’approcha en effet de la porte en emmenant M. Lée.
Le Docteur les retint et leur dit qu’il auroit voulu qu’ils eussent pu concerter leur reponse. Je dis à mon tour que c’étoit à moi à les laisser deliberer en liberté; que j’allois m’absenter et que je reviendrois; que s’ils avoient arreté une reponse je la recevrois, puis qu’il seroit tems d’apointer une autre entrevue. Il fut convenu que je reviendrois dans une heure.
A mon retour je trouvai M. Franklin ecrivant; il me dit qu’ils étoient d’accord sur le premier point de ma demande, mais qu’ils n’avoient point encore achevé la conclusion du second. J’ofris[?] de me retirer de nouveau, mais M. Deane me retint en disant que la maniere dont je m’expliqerois sur le premier point pourroit faciliter leur reunion sur le second. Je proposai en consequence au Docteur de lire leur premier arreté. Il fit preceder la lecture d’un discours sur l’inutilité de leurs demarches, sur les difficultés qu’ils avoient eprouvé etc. Il lut enfin l’article qui portoit que la conclusion immediate d’un traité de commerce et d’alliance engageroit les Deputés à fermer l’oreille à toute proposition qui n’auroit pas pour base une liberté et une independance entiere, tant politique qu’en fait de commerce.
Alors je declarai que le Roi et son ministere ayant presumé que telle seroit le voeu des Deputés, j’étois autorisé à leur dire que dès qu’ils jugeroient ce traité necessaire, S.M. etoit resolue de le conclurre immediatement, et qu’on y mettroit la main aussitot qu’ils le voudroient.
Le Docteur deja radouci, par cette resolution à laquelle il ne paroissoit pas s’attendre, observa que c’est ce qu’ils proposoient et sollicitoient inutilement depuis un an.
Je repliquai que si le ministere ne s’etoit pas prevalu des conditions qu’ils avoient precedement offertes, c’etoit par pure delicatesse et pour ne pas donner aux Deputés lieu de croire qu’on voulut user de leurs offres dans un tems et dans des circonstances differentes de celles ou elles avoient eté faites; que s’ils persistoient dans leurs propositions et qu’ils crussent que leurs Commettans y persistent, la negotiation seroit bien abregée.
Les deputés me temoignerent unanimement qu’ils s’en tenoient à leurs offres et M. Franklin me demanda si je ne pouvois pas leur donner une idée generale du traité qu’il s’agissoit de conclurre afin qu’ils pussent y reflechir.
Je me montrai empressé à le satisfaire et je lui expliquai qu’on pourroit conclurre deux traités; le premier de paix, d’amitié et de commerce, et le second d’alliance eventuelle; que le premier ne contiendroit que des clauses tendantes à regler et a affermir la bonne correspondance et le commerce, qu’il seroit permanent, ne contiendroit que des clauses innocentes, mais qu’il emporteroit la reconnaissance de l’independance puisque dans le fait nous traiterions avec les états unis d’egal à egal. Que le systeme du projet que les Deputés nous avoient remis ne paroissoit pas susceptible de changemens essentiels; qu’il devoit neamoins en subir afin d’en rapprocher les clauses de nos principes et de nos usages; et de concilier nos nouveaux engagemens avec nos engagemens anterieurs; que la base generale du traité seroit l’égalité et la reciprocite; que le Roi etoit trop grand, trop juste et trop genereux, pour profiter de la circonstance pour leur arracher aucun avantage; que S. M. voulant sincerement la prosperité des Etats unis, ne comptoit que sur les avantages qui resulteroient de l’interret reciproque, que cet interret étoit evident et permanent, que nous pensions d’ailleurs que des genes dans l’administration et des preferences onereuses conduisent toujours a des discussions et a des mecontentemens et que S.M. etoit jalouse de donner à cette occasion à l’Europe et à l’amerique un exemple de desinterressement en ne demandant aux Etats unis que les choses qu’il pourroit leur convenir d’accorder egalement à toutes les puissances quelconques.
J’ajoutai que d’un autre coté on etoit persuadé qu’ils n’heriteroient pas des pretensions et de l’humeur avide et entreprenante de leur mere patrie, qui s’etoit fait detester par ses pretensions et sa conduite, mais qui touchoit au moment d’en recueillir le fruit. Je leur rappelai que M. le C. de Vergennes leur avoit deja annoncé ces dispositions que j’etois autorisé à leur confirmer.
Les Deputés applaudirent à cet exposé et parurent joindre la sensibilité à la conviction. Ils marquerent neamoins le desir le plus empresse de voir le detail des stipulations que nous leur proposions. Je leur promis que le projet leur seroit communiqué sous peu de jours, et comme ils me marquerent le meme desir encore plus vivement relativement au projet de traité d’alliance eventuelle je leur expliquai les bases principales qu’il conviendroit de donner à cet acte.
Je leur dis que la valeur et l’execution de cette alliance dependroit des evenemens; qu’il etoit possible et même probable que l’Angleterre declareroit la guerre a la France en haine de notre premier traité des que nous jugerions à propos de la faire connoitre; qu’il se pourroit neamoins que l’Angleterre, sans declarer la guerre, se portat à vexer notre commerce de maniere à engager le Roi à lui declarer la guerre, ou enfin que des evenemens quelconques liés avec la demarche que le Roi fait en faveur de l’Amerique, menassent S.M. à la guerre, que dans tous ces cas les deux parties feroient cause commune, que l’affermissement de l’independance entiere et absolue des etats unis en formeroient la base essentielle; que chaque partie feroit ses efforts pour atteindre à ce but; qu’elles ne pourroient pas faire la paix sans le consentement reciproque et prealable, et sans assurer formellement ou implicitement l’independance des etats unis; qu’on stipuleroit en outre que les parties contractantes se garantiroient mutuellement et à perpetuité leurs possessions respectives en Amerique, telles qu’elles auront ete fixées par le traité ou les traités qui termineront la guerre.
J’ajoutai que le Roi ne voulant point faire une guerre d’ambition, ne jugeoit pas devoir astreindre les Etats unis à lui procurer des avantages quelconques, ni aucune augmentation de Domaines, que l’affermissement de l’independance formoit l’objet principal de ses efforts, tout le reste ne seroit qu’accessoire, et que les dedomagemens que la france pourroit justement pretendre dependroient des evenemens, sans embarrasser l’alliance de clauses dont l’inexecution souvent impossible à remplir ne conduiroient qu’à des mecontentemens, que si on formoit neamoins de part et d’autre quelques projets, on pourroit convenir des secours a fournir mutuellement ainsi que les avantages destines a en former la compensation; que la bonne politique exigeroit peutetre qu’on convint de ne cesser la guerre que lorsque les Anglois seroient expulsés du continent de l’amerique septentrionale; que j’ignorois si le Roi en feroit une condition, ou si les Etats eux memes se croiroient en etat d’executer une enterprise dont leur securité et leur tranquilité paroissoit dependre.
Les Deputés applaudirent avec une sorte de transport à cet exposé. M. Franklin avoua qu’il n’y voyoit rien qui ne fut noble et juste et qui ne fut conforme aux vues les plus genereuses et les plus elevées. J’avois appuyé sur la conquete de tout le continent parceque M. Deane m’avoit confié que c’etoit dans la façon de penser du Docteur le motif le plus determinant pour former des liaisons avec la France, dont il est porté à croire que les etats unis pourroient d’ailleurs se passer.
Je lui demandai alors s’il ne vouloit pas me donner lecture de ce qu’ils avoient redigé relativement à la seconde partie de ma question. Le Docteur me dit en relisant son papier qu’après nos explications la chose devenoit moins difficile et qu’ils se sentiroient sous peu de jours en etat d’y repondre categoriquement. M. deane me dit en particulier en sortant que la seconde question se trouvoit resolue en même tems que la premiere.
Au moment de nous separer je demandai au Docteur s’il ne trouveroit pas indiscret que je prisse copie de l’article dont il m’avoit fait lecture. Il se mit de très bonne grace à la faire lui meme et me la donna en me priant de la lire pour la collationner avec l’original qu’il avoit remis à M. Deane. J’etois fort aise d’avoir cet espece d’engagement de plus pour lier le Docteur autant qu’il etoit possible.
Après avoir achevé cette lecture, j’observai aux Deputés qu’ils parloient de traités à conclurre avec la France et avec l’Espagne; qu’ils devoient se rappeller que je ne leur avois pas parlé de cette derniere couronne, et que je les priois de me declarer si cette jonction des deux Monarchies leur etoit echapé, ou si elle formoit une condition essentielle de leur resolution.
Le Docteur après quelques instans de silence repondit avec un peu d’emotion; on nous a toujours fait entendre et nous avons toujours cru que les resolutions de la France etoient communes a l’Espagne.
Je repliquai nettement que je n’avois nulle mission de leur annoncer des engagemens de l’Espagne; que quoique l’union des deux Rois fut parfaite, chaque Cour avoit des considerations particulieres à combiner qui pouvoient apporter des differences aux resolutions et aux epoques; qu’ils etoient temoins du developement des dispositions favorables du Roi, mais que S.M. ne pouvoit pas blamer le Roi son oncle de faire ses calculs de son coté; que les dispositions de S.M. Cath. etoient bonnes, mais que le Roi ne pouvoit prendre aucun engagement. Sur quelques inquietudes que M. Franklin temoigna encore à ce sujet je lui dis qu’il ne pouvoit pas s’attendre que le Roi voulut penetrer les secretes pensées de l’Espagne ni trahir celles qu’elle lui confieroit, que la maniere discrete dont les Deputés s’etoient conduits en respectant les motifs de nos delais, avoit contribué à leur attirer la confiance des ministres; que j’etois persuadé qu’ils ne dementiroient pas ce caractere en ce qui concerne la Cour de Madrid; qu’au reste je pensois que le Roi etant assès courageux et assès confiant pour former des liaisons avec les Etats unis, ils ne refuseroient pas un apui aussi puissant dans une cause qu’ils etoient resolus de deffendre seuls; qu’ils pouvoient aisement presumer que le Roi ne negligeroit rien pour faire des amis à la cause commune et surtout de faire eclater l’union des deux Monarchies pour un interret qui les touche egalement, mais que la seule chose que je fusse autorisé à dire à cet egard et que je voulois reserver pour une autre conference pour ne pas trop multiplier les objets de celle ci, etoit, que le Roi leur proposeroit de signer un acte particulier par lequel on reserveroit au Roi d’Espagne la faculté d’acceder quand il le jugeroit à propos aux traités qu’il s’agit de signer et de s’en rendre les stipulations communes en lui laissant la liberté de proposer les autres arrangemens qui pourroient convenir aux deux parties.
Cette declaration ayant changé l’etat de la question nous fumes bientot d’accord et nous nous separames très satisfaits les uns des autres.
Je joins ici la copie et la traduction de l’ecrit de la main du Docteur Franklin.
Je serois au comble de mes voeux si la maniere dont je me suis efforcé d’executer la commission delicate et importante qui m’a eté confiée, pouvoit paroitre digne d’approbation.
Gerard
 
Notation: Compte rendu d’une conférence des agens américains avec Mr. Gérard.
 
II. The First Question and Answer

   
   AD: Archives du Ministère des affaires étrangères


[January 8, 1778]
Question. What is necessary to be done to give such Satisfaction to the American Commissioners, as to engage them not to listen to any Propositions from England for a new Connection with that Country?
Answer. The Commissioners have long since propos’d a Treaty of Amity and Commerce, which is not yet concluded: the immediate Conclusion of that Treaty will remove the Uncertainty they are under with regard to it, and give them such a Reliance on the Friendship of France, as to reject firmly all Propositions made to them of Peace from England, which have not for their Basis the entire Freedom and Independence of America, both in Matters of Government and Commerce.
 
Notation: 8. janvier 1778
 
III. Franklin’s Draft of the Second Question and Answer

   
   Reprinted from Richard Henry Lee, Life of Arthur Lee . . . (2 vols., Boston, 1829), I, 376–7.


Question 2d. What is necessary to be done, immediately, so to satisfy the congress and people of America with the utility and certainty of the friendship of France in securing their independence, that they will also reject all propositions from England for peace, inconsistent with their independence?
Answer. The supplying them with money to pay the interest of the bills issued and support their credit, will give them effectual assurance of the friendship of this court; and the sending them the aid of eight ships of the line, which they have desired, would enable them to protect their coast and their commerce, and thereby prevent the inclination or necessity of listening to terms of accomodation with England.
 
IV. The Commissioners’ Final Version of the Second Question and Answer

   
   D: Archives du Ministère des affaires étrangères


  Question. What is necessary to be done immediately so to satisfy the Congress and the People of America with the Utility and Certainty of the Friendship of France and Spain, in securing their Independence that they also will reject all Propositions from England for Peace inconsistant with that Independency.
Answer. The Commissioners think that an immediate engagement on the Part of these Kingdoms to guarantee the present possessions of the Congress in America, with such others as they may acquire on the Continent during the War; and either to enter into a War against England, or to furnish the Congress with Money (if they do not) to carry on the War, untill a safe Peace can be obtained, and untill all that the English now possess on the Continent shall be conquered, which will be necessary both for the weakning of their Power, and for securing the Fisheries to the United States and their Allies. And that the Treaty containing Engagements to this Effect be directly communicated to the Congress.
If France and Spain, or either of them as Auxiliary would furnish us with a Fleet of Six or Eight Sail of the Line or more, this would give the Congress and the People of America their most certain Prospect, of a favorable, and speedy End of the War, to their full Satisfaction, and prevent their listening to any Accomodation on Terms, short of absolute Independency.
 
Notation: Remis par M. Deane le 11 Janvier 1778.
